JUDGMENT ORDER
Goldberg, Judge:
In accordance with the decision (July 24,1998) and mandate (Sept. 24,1998) of the United States Court of Appeals for the Federal Circuit, Appeal No. 97-1549, reversing this Court’s decision in IBM Corp. v. United States, 21 CIT 670, Slip Op. 97-78 (June 18,1997) (“IBM”), it is hereby
Ordered that this Court’s Opinion and order in IBM, holding that Customs properly classified certain disk drives and controllers under TSUS subheading 676.30, is vacated; and it is further
Ordered that Customs shall reliquidate the aforementioned subject merchandise under TSUS subheading 676.54 in accordance with the Federal Circuit’s decision and mandate. Customs shall refund all excess duties paid with interest as provided by law.